Citation Nr: 1142101	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-19 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for PTSD.  The Board notes that although the RO considered the issue on appeal as a claim for service connection, in light of the March 2006 rating decision - which found that new and material evidence had been submitted to reopen the claim, reopened the claim, considered the claim on the merits, and denied entitlement to service connection for a depressive disorder, also claimed as PTSD - the issue on appeal in March 2008 should have been considered as whether new and material evidence had been submitted to reopen the service connection claim.  Further, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

In light of the Clemons case, the Board finds that the issue now on appeal should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page of this decision, encompassing all psychiatric disorders.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. In a final March 2006 rating decision, the RO found that new and material evidence had been submitted to reopen the claim of entitlement to service connection for a depressive disorder, also claimed as PTSD, reopened the claim, considered the claim on the merits, and then denied entitlement to service connection for a depressive disorder, also claimed as PTSD.  

2. Since the March 2006 RO rating decision, evidence which is new, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim, has been received. 


CONCLUSIONS OF LAW

1. The March 2006 RO rating decision, which reopened and denied the Veteran's claim of entitlement to service connection for a depressive disorder, also claimed as PTSD, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7104 (West Supp. 2011). 

2. New and material evidence has been submitted since the final March 2006 RO rating decision, and the claim for entitlement to service connection for a depressive disorder, also claimed as PTSD, is therefore reopened.  38 U.S.C.A. §§ 5108, 7104 (West Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted. The VCAA provisions have since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. This change in the law is applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date. The Board has considered the VCAA provisions with regard to the matter on appeal but finds that, given the favorable action taken below as to the issue of reopening, no further analysis of the development of this claim is necessary at the present time. 

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

By June 2003 rating decision, the RO denied service connection for a depressive disorder, claimed as secondary to hepatitis C, essentially based on findings that there was no competent evidence showing that the Veteran's depressive disorder was actually related to hepatitis C, nor was there evidence of a depressive disorder shown in service.  The Veteran did not appeal the June 2003 rating decision and it became final. 

By March 2006 rating decision, the RO, after finding that new and material evidence had been submitted to reopen the claim of entitlement to service connection for a depressive disorder, also claimed as PTSD, reopened the claim and considered the claim on the merits.  The RO then denied entitlement to service connection for a depressive disorder, also claimed as PTSD, essentially based on findings that there was still no competent evidence showing that a depressive disorder was related to the service-connected hepatitis C; that there was no showing that a depressive disorder, also claimed as PTSD, was incurred in or caused by service or within any applicable presumptive period; and that the evidence of record did not show a confirmed diagnosis of PTSD.  

The evidence of record at the time of the March 2006 rating decision included service treatment records (STRs), service personnel records, VA examinations dated in March 2003 and March 2006, VA treatment records, and lay statements from the Veteran and his wife.  

A review of STRs shows no report of or finding of any psychiatric condition.  Service personnel records show that after a court-martial conviction for being AWOL in April 1969, the Veteran was given a general discharge under honorable conditions in June 1969, due to a diagnosis of character and behavior disorder.  Service personnel records further show that the Veteran was stationed in Vietnam from June 1968 to June 1969, and that his principal duty, as of June 1968, was helicopter mechanic ("Sr Rtr Turb Hel Mech") while assigned to the 57th Med Det in Vietnam, and, as of January 1969, his principal duty was helicopter crew chief.  His DD Form 214 showed that his medals and awards included the ACB (which was listed as the Aircraft Crewman Badge on his DA Form 20).

On the VA examination in March 2003, the diagnosis was history of minor depressive episode, which the Veteran attributed to being made aware that he had hepatitis and fearing the outcome, rather than to the physiological effects of the disorder itself.  The Veteran felt he was not depressed at that time, and the VA examiner agreed.  The examiner concluded that the Veteran's depression seemed to have relented currently, and it was difficult to attribute his depressive episode to his hepatitis since it seemed to have cleared up.  

On the VA examination in March 2006, the examiner noted that the Veteran met the criteria for PTSD based on the Clinician Administered PTSD Scale (CAPS) interview.  The examiner also determined that because the Veteran's clinical presentation at that time, and in the medical records over the past four years, bore no evidence of psychosis, his MMPI-2 profile was clearly exaggerated.  Finally, on the Mississippi Scale for Combat-Related PTSD, the examiner noted that the Veteran's score fell well above the threshold for prediction of PTSD, which suggested some exaggeration on the Veteran's part, given the discrepancy between his clinical presentation and his responses to self-report instruments.  The examiner concluded that the Veteran's current psychological examination, in particular the MMPI-2, suggested exaggeration of existing psychological and emotional problems, and that while he presented, at least based on the MMPI-2, as being psychotic, this was at odds with the clinical presentation during the interview as well as with his VA treatment records.  The examiner opined that it was likely that the Veteran experienced some form of psychiatric illness, which included alcohol dependence/abuse, however, despite the Veteran's response to the CAPS, there was little objective evidence to support a diagnosis of PTSD that in anyway resulted in impairment or significant distress.  The examiner concluded that the Veteran appeared to be exaggerating the depth and breadth of his psychiatric condition.  The diagnoses included depression NOS, in remission.  

VA treatment records dated from 2002 through 2006 showed that the Veteran received treatment for depression and a depressive disorder.  In November 2002, the diagnosis was depressive disorder NOS, in full remission.  In March 2003, he had a positive PTSD screen.  In May 2003, he was seen for a psychiatric consultation, and he denied being depressed in the past, but had been on Prozac for several years for an irritable mood.  And, although his positive PTSD screen was noted, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, and the diagnoses included depression, NOS.  In January 2006, the impressions were depressive disorder NOS, in remission, and a question of PTSD.  

Received from the Veteran in February 2006, was a VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD), along with a VA Form 21-4138 in which he indicated that his in-service stressful incidents occurred in Vietnam from June 1968 to June 1969 while he was assigned to the 498th Dust Off.  He reported that his job was as a crew chief on "huey" helicopters, and specifically dust off or medical choppers.  He reported they picked up the wounded in the field.  He reported he had to use an axe to chop bodies from racks, and saw children eating people's brains and flesh at some of these missions.  He reported he still had bad dreams about this that woke him up at night.

In a February 2006 statement (VA Form 21-4138), the Veteran's wife indicated that she married the Veteran in 1978 and that he had nightmares and night sweats since she met him, and that he won't attend funerals of family or friends because he had seen enough death in Vietnam.  Also received in February 2006 was a letter from D.M., the wife of a fellow service member of the Veteran, who indicated that her husband and the Veteran were assigned to the same company in Vietnam and that they both were crew chiefs on a "medevac" helicopter and picked up wounded and dead from the battlefields, and that their own lives were constantly in danger.

Evidence submitted subsequent to the March 2006 rating decision includes a VA examination report dated in June 2009; VA treatment records dated through December 2008; records from the Social Security Administration (SSA); records from a private psychologist; a lay statement from the Veteran's wife, and several statements from the Veteran.  

VA treatment records showed that in June 2006, the Veteran had a positive screen for PTSD.  It was also noted in another VA treatment record that the Veteran was followed by another VA doctor for a history of PTSD and depression.  
In July 2006, the diagnoses included depressive disorder NOS, in remission, and possible PTSD.  In May 2007, his diagnoses included depressive disorder NOS, recent exacerbation; and rule out PTSD.  

Records from the SSA show that the Veteran filed for SSA benefits in March 2007, and thereafter a determination was made that the Veteran was disabled due to a CVA (cerebrovascular disease, late effects) and organic mental disorders.  

In a report of a psychological evaluation dated in July 2007, the private psychologist, Dr. Madaline G. Barnes, noted that the Veteran reported he had depression in the past, but that the other problems began with a stroke in March 2007, and that he had never had any mental health therapy.  Dr. Barnes concluded that the Veteran met the criteria for major depression and PTSD, and noted that the Veteran appeared to have some memory deficits due to the stroke.   The diagnoses included amnestic disorder due to stroke; major depression, recurrent, in partial remission; and PTSD, delayed onset. 

On the VA examination in June 2009, the examiner indicated that the Veteran's self-report during the current interview would suggest he met the full criteria for PTSD, but also noted that there was evidence that the Veteran's self-report was not credible.  The examiner provided three reasons for this.  First, the examiner noted that the Veteran's MMPI-2 was extremely elevated and strongly suggested an exaggerated and non-credible response.  Second, the examiner indicated that some of the Veteran's statements contradicted his self-report during other contacts with mental health professionals, and cited specific examples of this from the record.  The examiner also noted that documents regarding the Veteran's stroke in 2007 indicated he initially experienced some cognitive impairment, but eventually his memory improved notably, and that he had some difficulties on the current examination, but not to such a level that would suggest he had difficulty remembering history.  The examiner concluded that cognitive deficiencies, therefore, did not explain the Veteran's inconsistencies.  The examiner opined that, based on all of the available evidence, it was less likely than not that the Veteran ever met the full criteria for PTSD.  The examiner noted that the Veteran's current presentation suggested possible impairments in vocational functioning, but noted that this was more likely related to long-standing characterological issues, and possibly his stroke.  The examiner also noted that there was evidence that the Veteran also suffered from anger issues and symptoms of depression in the past, which improved with medication.  The examiner indicated that the Veteran suffered posterior reversible encephalopathy syndrome in 2007, and records indicated he had mild short term memory impairment.  The diagnoses included depressive disorder NOS, in partial remission, not due to combat stressors.  

The Board finds that the July 2007 report of a psychological evaluation by Dr. Barnes is new, in that this document has not been previously considered and is not cumulative.  This evidence is also material to the claim as this document addresses the issue of whether the Veteran has a current diagnosis of PTSD, and therefore does relate to unestablished facts necessary to substantiate the claim.  Moreover, this document raises a reasonable possibility of substantiating the claim, as it pertains to the significant question of whether the Veteran has a current psychiatric disability that may be related to service.  The Board therefore concludes that new and material evidence has been received since the March 2006 RO rating decision, and that the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder, should be and is hereby reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder; to this extent only the appeal is granted.


REMAND

The Board notes that at the June 2009 VA examination, the Veteran reported he had a new doctor in Saint Cloud "who immediately said he has PTSD".  Although the competent medical evidence of record appears to weigh against the Veteran's claim, and there have been inconsistencies in the Veteran's statements - both before and after his cerebrovascular event in March 2007 (initially classified as a stroke, but an MRI showed no evidence of an infarct, and the VA examiner in 2009 listed the diagnosis as posterior reversible encephalopathy syndrome), the Board notes that the Veteran's in-service stressors have been acknowledged, and therefore, in line with the duty to assist, an attempt to obtain treatment records from this "new doctor", cited by the Veteran, should be made.  38 U.S.C.A. § 5103A (a),(b) (West 2002); 38 C.F.R. § 3.159(c) (2011). 

As noted in the introduction, the Veteran's claim for service connection now encompasses any and all current psychiatric disabilities.  Clemons v. Shinseki, supra.  Although there has been VCAA notice and a prior adjudication addressing service connection for a depressive disorder, at this point, the issue of service connection for a psychiatric disorder, to include a depressive disorder and PTSD, must be adjudicated and encompassed in a rating action.  In addition, the Veteran must be provided proper VCAA notice pertinent to this claim.

Finally, on remand, a specific determination should be made (and encompassed in the supplemental statement of the case (SSOC)) if another VA examination and opinion is necessary in this matter.  38 C.F.R. § 3.159(c)(4) ; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any current treatment he may have received for a psychiatric disorder, to include PTSD and depressive disorder, to specifically include the "new doctor" he referred to at the June 2009 VA examination.  With assistance needed from the Veteran, attempt to obtain complete records from any named sources of treatment provided by the Veteran.  A negative reply should be requested.

2. Thereafter, make a determination as to whether a VA examination is warranted for the claim for service connection for a psychiatric disorder, to include PTSD and depressive disorder.  If warranted, schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any and all psychiatric disorders found.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether any verified stressor is sufficient to support the diagnosis of PTSD.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted. If the examination results in a diagnosis of a psychiatric disorder(s) other than PTSD, the examiner should state in the examination report whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran developed the psychiatric disorder(s) as a result of his service, or is such causation unlikely (i.e., less than a 50-50 degree of probability). 

Any opinion(s) provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If any question cannot be answered without resorting to pure speculation, this should be stated, with an explanation as to why it is so 

3. Thereafter, review the claims file and readjudicate the claim. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). If a determination is made that a VA examination was not warranted and/or necessary, the explanation for this should be encompassed in the SSOC. After the Veteran is afforded an opportunity to respond to the SSOC, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


